THE THIRTEENTH COURT OF APPEALS

                                    13-19-00263-CV


                                     Ronald Lillard
                                          v.
                                     KRIS-TV, et al.


                                     On Appeal from the
                       28th District Court of Nueces County, Texas
                            Trial Cause No. 2018DCV-4489-A


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Ronald Lillard.

       We further order this decision certified below for observance.

July 25, 2019